Exhibit 10.1

 

THIRD AMENDMENT TO CONTRACT CASH SOLUTIONS AGREEMENT

 

 

THIS THIRD AMENDMENT TO CONTRACT CASH SOLUTIONS AGREEMENT (this “Amendment”),
dated and effective as of November 4, 2013, is made and entered into among
GLOBAL CASH ACCESS, INC. (“GCA” or “Client”) and WELLS FARGO BANK, N.A. (“Wells
Fargo”).

 

R E C I T A L S:

 

A.        Client and Wells Fargo entered into a Contract Cash Solutions
Agreement, dated as of November 12, 2010 (as modified or amended from time to
time, the “Agreement”).

 

B.        Client has requested that Wells Fargo extend the term of the Agreement
through November 30, 2015, and subject to and on the terms and conditions of
this Amendment, Wells Fargo has agreed to do so.

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto agree as follows, intending to be legally
bound:

 

ARTICLE I

 

Definitions

 

Capitalized terms used in this Amendment, to the extent not otherwise defined
herein, shall have the meanings assigned to such terms in the Agreement.

 

ARTICLE II

 

Amendments

 

 

 

Section 2.2.   Term.  Section XI.A is amended and restated in its entirety to
read as follows:

 

 

 

“General.  The initial term of this Agreement, which expired on November 30,
2013, was previously extended through November 30, 2014, pursuant to a written
amendment to the Agreement.   The Parties hereby agree to further extend the
term of the Agreement to November 30, 2015.  In addition, the Agreement shall be
renewed for additional one-year periods unless a Party gives at least 90 days’
prior written notice of its intent not to renew, provided, however, that each
such renewal shall be subject to a written agreement about pricing and such
other terms and conditions to be mutually agreed upon among the Parties (the
“Stated Termination Date”), unless earlier terminated by a Party as provided in
this Agreement (the “Actual Termination Date”).”

 

1

--------------------------------------------------------------------------------


 

ARTICLE III

 

Representations and Warranties; Acknowledgments

 

Each of the Parties represents and warrants to the other that (i) the execution,
delivery and performance of this Amendment has been duly authorized by all
requisite action on its part; and (ii) it is in compliance with the terms of the
Agreement applicable to it.

 

 

ARTICLE IV

 

General Provisions

 

Section 4.1.     Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.

 

Section 4.2.     Facsimile Signatures.  Delivery by fax of an executed
counterpart of a signature page to this Amendment shall be effective as delivery
of an original executed counterpart of this Amendment.

 

Section 4.3.     Section Headings.  The section headings in this Amendment are
for purposes of reference only and shall not limit or affect any of the terms
hereof.

 

Section 4.4.     Successors and Assigns.  This Amendment is binding upon and
shall inure to the benefit of parties hereto and their respective successors and
assigns, subject, however, to the requirements of Section XIII.D of the
Agreement.

 

Section 4.5.     Governing Law.  The Governing Law shall govern this Amendment
and the interpretation thereof.

 

Section 4.6.     Entire Agreement; Modification.  This Amendment constitutes the
entire agreement between Wells Fargo and Client relating to the subject matter
hereof and may not be changed orally, but only by written instrument signed by
both Parties.  There are no restrictions, promises, warranties, covenants, or
undertakings relating to the subject matter of this Amendment other than those
expressly set forth or referred to herein.  Nothing in this Amendment alters or
impairs the Agreement except for the amendments specifically provided herein.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Amendment to be
executed on its behalf by its duly authorized officers, as of the date and year
written above.

 

 

GLOBAL CASH ACCESS, INC.

WELLS FARGO BANK, N. A.

 

 

 

 

 

 

By:

/s/ David Lopez

 

By:

/s/ Olga E. Wisnicky

 

 

Name: David Lopez
Title: Chief Executive Officer

 

 

Name: Olga E. Wisnicky
Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------